     Case: 1:18-cv-02787 Document #: 34 Filed: 11/26/18 Page 1 of 1 PageID #:81

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Rosa DeLaTorre
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−02787
                                                       Honorable Sara L. Ellis
Target Corporation
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 26, 2018:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to amended
stipulation (doc. #[33]) this action is voluntarily dismissed without prejudice. Plaintiff
may re−file this action within one year from the date of the filing of stipulation by
11/20/2019. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
